MORROW, Presiding Judge.
Theft of chickens is the offense; penalty assessed at confinement in the county jail for a period of sixty days.
Upon the reading of the indictment, the appellant entered a plea of guilty and waived the right of trial by a jury. The waiver complies with the demands of Chapter 43, Acts of 42d Legislature, creating article 10a, C. C. P., in which provision is made for the waiver of the right of trial by jury in certain cases.
The sole question before the court in this appeal is whether the act of the Legislature mentioned conflicts with the Constitution of the State. The question has been specifically answered in favor of the validity of the statute in the opinion of this court in the case of McMillan v. State, 57 S. W. (2d) 125.
Upon the reasons and authorities there stated, the judgment is affirmed.

Affirmed.